Holmes, J.
The St. of 1862, a. 198, wnich requires a married woman, proposing to do business on.her separate account, to file a certificate as therein provided, enacts, in § 2, that, if no such certificate shall be filed by the married woman or her husband, the husband shall be liable upon “ all contracts lawfully made in the prosecution of such business.” The court is of opinion that these words apply to purchases made in the prosecution of a business carried on in this Commonwealth by parties domiciled here, even if they are made by the married woman outside the State, and contemplate payment at the place where they are made. The statute was intended to relieve persons dealing with married women from such embarrassments as are pointed out in Feran v. Rudolphsen, 106 Mass. 471, 473. As business dealings obliterate State lines, and as the embarrassments are the same whether the other parties live in Massachusetts or elsewhere, we must assume that the broad language of the act was used advisedly. It is unnecessary to consider what would be the effect of a New York statute covering the present *86case, and prohibiting the imposition of any liability on the husband, for it is enough to say that there is no such statute, without intimating that the result would have been different had such a statute existed.
These considerations dispose of all the defendants’ requests for rulings, except the first. The statute does not create a joint liability, although husband and wife are each severally liable, and on this point the exceptions must be sustained. But as the objection to the action in its present form is merely technical, the plaintiff may apply to the Superior Court for leave to amend, by discontinuing as to one of the defendants, and to enter judgment against the other. Exceptions sustained.